                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA


In re: SE PROPERTY HOLDINGS, LLC
v. GREEN                                                                            18-710-SDD-EWD


                                                 RULING

         Before the Court is an Appeal from the United States Bankruptcy Court for the

Middle District of Louisiana, Judge Douglas D. Dodd, as supported by the Brief1 tendered

by Appellant, SE Property Holdings, LLC (hereinafter “SEPH”). Countering the appeal is

the Brief2 of Jeffery Stephen Lawrence Green (“Green” or “Debtor”), to which SEPH filed

a Reply.3 For the reasons set forth below, the Rulings and Judgment of the Bankruptcy

Court is AFFIRMED.

I.       FACTUAL AND PROCEDURAL HISTORY4

         Jeffery Stephen Lawrence Green was the owner of several natural disaster

remediation businesses and had personally guarantied their debts to Vision Bank, the

predecessor-in-interest of SEPH, the Appellant herein. When Green’s companies

defaulted on those debts in 2014, the United States District Court for the Middle District

of Louisiana rendered judgment in favor of SEPH and against Green on the personal

guaranties. The United States Court for the Southern District of Alabama later issued a

charging order to facilitate SEPH’s collection of that judgment. The Alabama court’s


1
  Rec. Doc. No. 13.
2
  Rec. Doc. No. 15.
3
  Rec. Doc. No. 16.
4
  The Court bases this factual history of the case on the Bankruptcy Court’s ruling on the Motion for Partial
Summary Judgment (See Rec. Doc. No. 6, p. 367, et seq.) and its Memorandum Opinion at Rec. Doc. No.
1, p. 16 et seq (Exhibit E).
50342 
                                                                                                Page 1 of 20 
                                                                                                             
 
charging order directed companies owned by Green to “distribute to SEPH any amounts

that become due or distributable to [Green].”5

         Green and his wife, Memory C. Green, filed a voluntary Chapter 7 Bankruptcy on

January 20, 2017. SEPH then filed a complaint against the Greens based on the Middle

District of Louisiana’s 2014 judgment, which, including interest, by then exceeded $41

million. SEPH’s complaint alleged that the Greens had engaged in fraudulent activity and

willful and malicious conduct, such that the $41 million judgment against them was

nondischargeable pursuant to § 523(a)(2)(A) and § 526(a)(6) of the United States

Bankruptcy Code.6

         After the parties consented to the voluntary dismissal of Memory C. Green from

the case, the Bankruptcy Court granted partial summary judgment in favor of Jeffery

Green and dismissed with prejudice all but one of SEPH’s claims. Trial was held on the

one remaining claim, and the Bankruptcy Court issued a Memorandum Opinion, declaring

that all but $1,626 of Green’s debt was dischargeable.

         In this Appeal, SEPH contends that the Bankruptcy Court erred with respect to the

following actions in Adversary Case No. 117-01017:

         (1) The Order denying SEPH’s Motion to Stay or in the Alternative to Extend

            Scheduling Order Deadlines;7

         (2) The Order Granting Partial Summary Judgment;8




5
  Rec. Doc. No. 1, p. 17.
6
  The bankruptcy court had jurisdiction over this matter pursuant to 28 U.S.C. § 157(b). This Court has
jurisdiction over this appeal pursuant to 28 U.S.C. § 158.
7
  Rec. Doc. No. 1, p. 9 (Ex. A).
8
  Id. at p. 10 (Ex. B).
50342 
                                                                                          Page 2 of 20 
                                                                                                       
 
         (3) The Memorandum Opinion 9 and Order denying SEPH’s Motion to Alter,

            Amend, or Vacate Partial Summary Judgment; 10

         (4) The Memorandum Opinion regarding claims not disposed of in the Partial

            Summary Judgment Order;11 and

         (5) the Judgment entered by the Bankruptcy Court on July 6, 2018.12

         The Court will address each argument in turn.

II.      LAW AND ANALYSIS

         A. SEPH’s Motion to Stay or in the Alternative, Motion to Extend Time of

            Scheduling Order Deadlines

         Discovery rulings are subject to reversal upon a showing of abuse of discretion.13

Thus, this Court will affirm the discovery rulings of the Bankruptcy Court “unless they are

arbitrary or clearly unreasonable.”14 With that standard in mind, the Court turns to the

Bankruptcy Court’s denial of SEPH’s Motion to Stay or in the Alternative, Motion to Extend

Time of Scheduling Order Deadlines.

         During a scheduling conference held on June 27, 2017, the parties and the

Bankruptcy Court agreed to a five-month discovery period, to conclude on November 27,

2017.15 On November 22, 2017, five days before the end of that discovery period, SEPH

filed its Motion to Stay or in the Alternative to Extend Time of Scheduling Order




9
  Id. at p. 12 (Ex. C).
10
   Rec. Doc. No. 1, p. 15 (Ex. D).
11
   Id. at p. 16 (Ex. E).
12
   Id. at p. 27 (Ex. F).
13
   Curry v. Strain, 262 Fed. Appx. 650, 651 (5th Cir. 2008) (“We review discovery rulings . . .for abuse of
discretion”).
14
   Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th Cir. 2000).
15
   Rec. Doc. No. 5-1, p. 5, lines 2-3.
50342 
                                                                                              Page 3 of 20 
                                                                                                           
 
Deadlines.16 The Bankruptcy Court denied the motion after a hearing on December 13,

2017. In its appeal, SEPH argues that the denial was in error in light of “the pendency of

concurrent actions in other federal district courts against Debtors and/or their family

members.”17

         At the December 13, 2017 hearing, SEPH’s counsel testified that an extension of

the discovery period would be beneficial because SEPH was still awaiting a response to

a subpoena it issued in a related case in the Southern District of Alabama to Green &

Sons, L.L.C., of which Jeffery Green is an officer. Specifically, SEPH’s counsel testified

that Green & Sons allegedly “transferred a quarter of a million dollars to a Panamanian

entity” 18 in violation of the charging order in place, and that information about that

transaction would be relevant as SEPH prepared to argue its “willful injury case”19 in the

pending Middle District of Louisiana case. Overall, SEPH argued at the hearing that there

was a “clear nexus”20 between the pending discovery in the Alabama case and the need

to extend the discovery period in the Louisiana case.

         On the other hand, Green argued that the outstanding subpoena to Green & Sons

did not necessitate an extension of the discovery period for several reasons. First, Green

argued, Green & Sons “is not a judgment debtor of SEPH”21 and, as such, the alleged

Panamanian transaction would have “zero effect”22 on the judgment in the Middle District

of Louisiana case. Second, Green argued that an extension was not warranted in light of


16
   Rec. Doc. No. 5-3, p. 3, Doc # 23.
17
   Rec. Doc. No. 5-2, p. 1.
18
   Rec. Doc. No. 5-1, p. 8, lines 3-4.
19
   Rec. Doc. No. 5-1, p. 8, line 16.
20
   Id. at p. 10, line 6.
21
   Id. at p. 14, lines 9-10.
22
   Id. at p. 15, line 8.
50342 
                                                                               Page 4 of 20 
                                                                                            
 
the fact that counsel for both parties agreed to the five-month period, and the fact that the

Greens had “given [SEPH] everything [they had] that’s been responsive to any

discovery.”23 Any extension of the discovery period would be damaging to the Greens,

who, their counsel testified, “don’t have anything to seize and . . . are entitled within a

reasonable period of time to get on with their life and we think that time is . . . well set out

in the existing scheduling order.”24

         After hearing the testimony of both parties, Judge Dodd denied the motion, finding

that “there [was] no basis for staying the proceedings, certainly, or extending any of the

times in the scheduling order.”25 Judge Dodd relied in part on the fact that the parties had

participated in a telephone conference and consented to the scheduling order; in fact, he

noted, “the parties insisted that we could do it by February.” 26 As to the outstanding

subpoena to Green & Sons, Judge Dodd stated that, based on the testimony at the

hearing, SEPH’s counsel had already “gotten a lot of information”27 that could be admitted

at trial related to “the diversion of funds subject to his client’s security interest.”28

         Based on a review of the transcript of the December 13, 2017 hearing, the ruling

of the Bankruptcy Court is affirmed. Judge Dodd’s denial was grounded in legally and

practically sound considerations and, as such, was not “arbitrary or clearly

unreasonable,”29 nor an abuse of discretion.




23
   Rec. Doc. No. 5-1, p. 17, lines 1-2.
24
   Id. at lines 13-16.
25
   Id. at p. 20, lines 15-16.
26
   Id. at p. 20, lines 2-3.
27
   Id. at lines 5-6.
28
   Id. at lines 8-9.
29
   Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th Cir. 2000).
50342 
                                                                                      Page 5 of 20 
                                                                                                   
 
         B. Debtors’ Motion for Summary Judgment

         This Court reviews the Bankruptcy Court’s grant of summary judgment de novo.30

Summary judgment will be affirmed “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there

is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.”31

         In its appeal Brief, SEPH argues that the Bankruptcy Court improperly granted

partial summary judgment in favor of Green “even though there was sufficient evidence

presented by SEPH to create a dispute of material fact as to the Livingston Parish

Receivables, the transfer of entity goodwill, the Capstone payments, and other

distributions that may have been made to Appellee by Green & Sons.”32 SEPH further

contends that the Bankruptcy Court “ignored evidence 33 and “improperly weighed the

evidence” 34 in arriving at its decision. The Court will address each of the summary

judgment arguments in turn.

                1. The Livingston Parish Receivables

         SEPH argues that the Bankruptcy Court improperly granted summary judgment on

the issue of SEPH’s entitlement to certain FEMA funds -- the so-called “Livingston Parish

receivables” -- received by Green’s company. SEPH claims that it “clearly had a security

interest in the Livingston Parish Receivables, and the Appellee knew about such security




30
   Peel & Co., Inc. v. The Rug Market, 238 F.3d 391, 394 (5th Cir. 2001).
31
   In re Ark–La–Tex Timber Co., Inc., 482 F.3d 319, 328 (5th Cir. 2007) (citing Fed.R.Civ.P. 56(c)).
32
   Rec. Doc. No. 13, p. 35.
33
   Id.
34
   Id.
50342 
                                                                                               Page 6 of 20 
                                                                                                            
 
interest and failed to transfer those to SEPH.” 35 Therefore, the Livingston Parish

receivables should be rendered nondischargeable under Section 532(a)(2) or 532(a)(6).

Green disagrees, arguing that he demonstrated that SEPH and its predecessor-in-interest

“knew about the use of the proceeds [by Green’s company] and consented to that use.”36

         The Bankruptcy Court heard oral argument with respect to the Livingston Parish

receivables at the January 31, 2018 hearing on the motion for summary judgment. At that

hearing, counsel for Green stated that although “there [was] no dispute . . .that the money

came in” 37 and “there [was] no dispute that [SEPH] had a security interest in

receivables,”38 SEPH was nevertheless not entitled to the Livingston Parish receivables

because SEPH “was formed . . .after the Livingston Parish money came in.”39 Green’s

counsel noted that his motion for summary judgment was supported by an affidavit from

Ms. Ellison, the office manager of Green’s company, who attested that she “personally

was involved in preparing weekly cash reports and provided them to Vision Bank,” who

was SEPH’s predecessor-in-interest with respect to the Livingston Parish receivables.

         In rebuttal, SEPH offered the affidavit of its employee Jennifer Corbitt, who testified

that “SEPH did not consent to the [Greens’] use of the Livingston Parish Receivables.”40

SEPH’s counsel emphasized that “there is no distinction”41 between SEPH and Vision

Bank as a matter of law; therefore, the affidavit of Jennifer Corbitt, stating that SEPH did

not know about or consent to the Greens’ use of the Livingston Parish receivables, also


35
   Rec. Doc. No. 13, p. 42.
36
   Rec. Doc. No. 15, p. 8.
37
   Rec. Doc. No. 6, p. 320, line 6.
38
   Id. at lines 16-18.
39
   Rec. Doc. No. 6, p. 321, lines 13-15.
40
   Rec. Doc. No. 13, p. 41.
41
   Rec. Doc. No. 6, p. 337, line 19.
50342 
                                                                                    Page 7 of 20 
                                                                                                 
 
served to establish the knowledge and consent of SEPH’s predecessor-in-interest, Vision

Bank.

         The Bankruptcy Court granted summary judgment as to the Livingston Parish

receivables in favor of Green, finding that “no disputed material fact exists” because

“SEPH has not contradicted the affidavit of Ms. Ellison that Vision, SEPH’s predecessor

in interest . . . consented to [Green’s] use of the Livingston Parish payments.” 42 The

Bankruptcy Court found that the affidavit of Ms. Corbitt “lack[ed] . . .personal knowledge”

on the issue of SEPH’s consent; Judge Dodd also cited the fact that “the letter denying

the entities’ permission to use the funds is dated April 20, 2012, nearly two years after

[Green] received the vast majority of the Livingston Parish payments on which this part

of SEPH’s claim rests” 43 as a basis for finding that there was no genuine dispute of

material fact.

         On appeal, SEPH argues that the Bankruptcy Court was in error where it

concluded that Corbitt’s affidavit was not based on personal knowledge, citing several

cases for the proposition that “personal knowledge can be inferred from the

circumstances.” 44 Although personal knowledge can be inferred, this Court finds that

Judge Dodd had valid reasons for concluding that the affidavit in question lacked personal

knowledge. As counsel for Green argued at the hearing, Corbitt’s affidavit contains “no

mention that she had anything to do with the bank,”45 nor any “suggestion that [she] was

even with Vision Bank prior to her time or concurrent with her time with SE Property



42
   Rec. Doc. No. 6, p. 372, lines 5-9.
43
   Id. at p. 371, lines 21-25.
44
   Rec. Doc. No. 13, p. 42.
45
   Rec. Doc. No. 6, p. 323, lines 1-4.
50342 
                                                                                Page 8 of 20 
                                                                                             
 
Holdings.”46 Further, Corbitt attested that “SEPH did not know about the collection efforts

on the Livingston receivables during the relevant period of time. . .from 2009 till, mostly,

the end of 2010.”47 Noting that the vast majority of the Livingston Parish receivables were

received by September 2, 2010, Judge Dodd concluded that the affidavit was “artfully

worded” to “avoid drawing attention to the extensive time between [Green’s] receipt of the

payments from Livingston Parish and SEPH’s denial . . . of permission to use the

receivables.” 48 This Court agrees. In contrast to the “spreadsheet of payments” 49

provided by Green as evidence of the knowledge and consent of Vision Bank, the affidavit

of Corbitt did not suffice to create a genuine dispute of material fact. The Bankruptcy

Court did not, as SEPH contends, improperly consider credibility. It merely made an

assessment as to the competence of Corbitt’s affidavit as summary judgment evidence

under Federal Rule of Civil Procedure 56(c)(2). Because SEPH failed to demonstrate a

genuine dispute of material fact as to the non-dischargeability of the Livingston Parish

receivables, the Bankruptcy Court properly granted summary judgment on the issue.

                 2. The Transfer of Entity Goodwill

         Green also moved for summary judgment on the issue of whether he improperly

transferred the “goodwill” or other intangible value of his companies to GreenCo Services,

a company owned by his brother. On appeal, SEPH claims that it “submitted sufficient

evidence to support a determination that the goodwill of the entities had been transferred

to intentionally hinder SEPH’s ability to collect assets available to it under the security



46
   Id.
47
   Rec. Doc. No. 6, p. 323, lines 5-8.
48
   Rec. Doc. No. 6, p. 372, lines 1-4.
49
   Id. at lines 23-24.
50342 
                                                                                 Page 9 of 20 
                                                                                              
 
agreements.” 50 Green disagrees, arguing that, in fact, SEPH provided “no rebutting

evidence tending to show the need for a trial”51 on the goodwill issue.

         At the hearing on the motion for summary judgment, the Bankruptcy Court

concluded that “[SEPH] offers no facts to contradict [Green’s] statements that no goodwill

or similar intangible asset existed or that if it did exist, it was transferred.”52 “In short,”

Judge Dodd stated, “no disputed material fact exists as to the transfer of goodwill and

intangibles.”53 The record demonstrates that Judge Dodd did not err in that conclusion.

Green attested that he was unaware of any transfers and that:

         In my experience in this industry, the value of a company name is only as
         strong as its ability to perform on a bid contract. We had lost our financing,
         had no bonds, and left subcontractors unpaid with substantial lien claims. If
         anything, I would place the value of company goodwill at a negative
         number.54

Neither SEPH’s opposition to summary judgment nor the cursory argument in its appeal

Brief offers evidence of these alleged transfers sufficient to prevent the award of summary

judgment. Thus, the Bankruptcy Court’s granting of summary judgment is affirmed with

respect to the issue of goodwill transfers.

                3. The Capstone Payments

         In its Amended Complaint, SEPH alleges that Green committed actual fraud when

he took $225,000 in proceeds from the sale of real property owned by Green & Sons (of

which Green controlled a 50% interest) and improperly transferred them to a Panamanian




50
   Rec. Doc. No. 13, p. 49-50.
51
   Rec. Doc. No. 15, p. 10.
52
   Rec. Doc. No. 6, p. 374, lines 9-12.
53
   Id. at lines 16-18.
54
   Rec. Doc. No. 6, p. 374, lines 3-8.
50342 
                                                                                  Page 10 of 20 
                                                                                                
 
entity called Capstone Development, S.A.55 Per SEPH, that transfer was made in violation

of the charging order put in place in the related bankruptcy case in the United States

District Court for the Southern District of Alabama. That charging order required Green &

Sons to “distribute to SEPH any amounts that become due or distributable to [Green].”56

Green moved for summary judgment on the issue, arguing that the charging order “could

only capture distributions made by the company to its members” 57 and was “not the

equivalent of a security interest against Green & Sons’ cash.”58 Green further argued that

the organizing documents of Green & Sons authorized the entity to make loans related to

real estate investments and that the transfer to Capstone was such a loan, not a

distribution that would fall within the scope of the charging order. In its opposition to

summary judgment, SEPH contended that Green, acting out of “clear ill will toward

SEPH,” transferred the funds via “suspicious ‘loans’ to a foreign entity controlled by a

close friend rather than pay his obligation to SEPH.”59

         At the hearing on the motion for summary judgment, the Bankruptcy Court focused

on the language of the charging order, suggesting that the type of “distributions” falling

within its scope was unclear and that the language could have been “a little bit more

specific in an abundance of caution.”60 Ultimately, the Bankruptcy Court concluded that

“SEPH offer[ed] no facts to show that the LLC was required to disburse funds from the

sale to its members, which is crucial because the charging order applies only to



55
   Rec. Doc. No. 6, p. 374-5, lines 24-26.
56
   Rec. Doc. No. 1, p. 17.
57
   Rec. Doc. No. 15, p. 9.
58
   Rec. Doc No. 15, p. 9.
59
   Rec. Doc. No. 13, p. 45.
60
   Rec. Doc. No. 6, p. 353, lines 14-15.
50342 
                                                                              Page 11 of 20 
                                                                                            
 
disbursements.” 61 Citing the language of Green & Sons’ Articles of Organization and

Operating Agreement, the Bankruptcy Court found that the loan to Capstone was the type

of transaction specifically contemplated and authorized by the organizing documents of

Green & Sons. Therefore, the loan was not ultra vires in the context of Green & Sons’

organizing documents, and also “was not a disbursement within the meaning of the plain

language . . .of the charging order.”62

         In its appeal Brief, SEPH argues that the Bankruptcy Court “incorrectly applied the

language of the charging order”63 because Alabama law construes “distribution” broadly

to include transfers of money like the one at issue here. Additionally, SEPH argues it

presented enough evidence of “the suspicious nature of the transaction” for the fact finder

to conclude that the Capstone transaction was “made with the subjective intent to defraud

SEPH under §523(a)(2)(A)” or “with the intent to harm SEPH . . .under §523(a)(6).”64

Green disagrees, arguing in his opposition to the appeal that the Bankruptcy Court was

correct in its conclusion that the Capstone payment fell outside of the scope of the

charging order.65

         This Court finds that the Bankruptcy Court was correct to grant summary judgment

on the issue of the Capstone transaction. SEPH repeatedly suggests that “the loan does

not pass the ‘smell test,’”66 but the “smell test” is not the relevant inquiry. The question

before the Bankruptcy Court was whether there was a genuine issue of material fact



61
   Rec. Doc. No. 6, p. 376, lines 10-13.
62
   Rec. Doc. No. 6, p. 376, lines 17-19.
63
   Rec. Doc. No. 13, p. 46.
64
   Rec. Doc. No. 13, p. 48.
65
   Rec. Doc. No. 15, p. 9.
66
   Rec. Doc. No. 13, p. 49.
50342 
                                                                                Page 12 of 20 
                                                                                              
 
regarding the Capstone transaction under either § 523(a)(2)(A) or § 523(a)(6). For a debt

to be nondischargeable under § 523(a)(2)(A), the Fifth Circuit has held that the “debtor

must have acted with objective substantial certainty of subjective motive to inflict injury.”67

As for § 523(a)(2)(A), that provision of the Bankruptcy Code renders nondischargeable a

debt that was “obtained by . . . false pretenses, a false representation, or actual fraud.”68

The United States Supreme Court in Husky held that the “actual fraud” provision of §

523(a)(2)(A) encompasses “fraudulent conveyance schemes.”69

         Based on a review of the record that was before the Bankruptcy Court, this Court

concurs that SEPH simply did not evince evidence tending to show a genuine issue of

material fact under that standard. SEPH argued, inter alia, that the loan to Capstone was

suspect because the loan agreement was “not contemporaneous”70 with the transfer of

the funds, because Capstone is “owned by a childhood friend of Lawrence Green,”71 and

because “the payments . . . were erratic and not consistently followed up on.”72 Again,

whether or not that evidence tends to show that the loan was suspect is not the relevant

inquiry. Under Fifth Circuit precedent, for nondischargeability to arise under § 523(a)(6),

the “debtor must have acted with objective substantial certainty of subjective motive to

inflict injury.”73 The uncontroverted evidence in the record does not support such a finding,

and the Bankruptcy Court was correct to grant summary judgment on the issue.

         SEPH essentially argues, as it states in its Brief, that “Green & Sons sold real


67
   In re Williams, 337 F.3d 504, 508-9 (5th Cir. 2003).
68
   11 U.S.C. § 523(a)(2)(A).
69
   Husky Int'l Elecs., Inc. v. Ritz, 136 S. Ct. 1581, 1590 (2016).
70
   Rec. Doc. No. 6, p. 349, line 8.
71
   Id. at line 9.
72
   Rec. Doc. No. 6, p. 350, lines 5-6.
73
   In re Williams, 337 F.3d 504, 508-9 (5th Cir. 2003).
50342 
                                                                                  Page 13 of 20 
                                                                                                
 
property for $300,000 and could have distributed the proceeds to its owners,” making

those proceeds subject to the charging order. However, the fact that Green & Sons could

have distributed the proceeds to its members does not change the fact that the evidence

demonstrates that it did not. The Bankruptcy Court held that the proceeds transferred to

Capstone “were never within the ambit of the charging order”; therefore, Green “was not

required legally to distribute the debtor’s share of proceeds to SEPH.” 74 This Court

agrees. In light of the Bankruptcy Court’s interpretation of the charging order, SEPH’s

evidence did not give rise to a genuine dispute of material fact sufficient to defeat

summary judgment on the issue.

         C. Appeal from the Memorandum Opinion 75 and Order denying SEPH’s

            Motion to Alter, Amend, or Vacate Partial Summary Judgment; 76

         After the Bankruptcy Court granted partial summary judgment in favor of Green,77

SEPH filed a Rule 9023 Motion to Alter, Amend, or Vacate the Partial Summary

Judgment.78 The Bankruptcy Court denied that Motion in a Memorandum Opinion on May

21, 2018. Bankruptcy Rule 9023 incorporates Rule 59(e) of the Federal Rules of Civil

Procedure. In the Fifth Circuit, the denial of a Rule 59(e) motion to alter or amend a

judgment is reviewed for abuse of discretion.79 Thus, this Court will review the Bankruptcy

Court’s denial of SEPH’s Rule 9023 Motion for abuse of discretion.

         The standard for prevailing on a motion under Rule 9023 is clear: the mover must


74
   Rec. Doc. No. 6, p. 376, lines 8-10.
75
   Rec. Doc. No. 1, p. 12 (Ex. C).
76
   Rec. Doc. No. 1, p. 15 (Ex. D).
77
   Rec. Doc. No. 1, p. 10 (Ex. B).
78
   Rec. Doc. No. 1, p. 12.
79
   Edward H. Bohlin Co., Inc. v. The Banning Co., Inc., 6 F.3d 350, 353 (5th Cir.1993) (citing Midland West
Corp. v. F.D.I.C, 911 F.2d 1141, 1145 n.4 (5th Cir.1990)).
50342 
                                                                                             Page 14 of 20 
                                                                                                           
 
clearly establish either a manifest error of law or must present newly discovered

evidence.80 In its Memorandum Opinion, the Bankruptcy Court noted that SEPH’s motion

“points to no evidence unavailable to it at the time of the original hearing.” 81 SEPH

introduced an additional affidavit in support of its Motion, which the Bankruptcy Court saw

as an “effort to shore up its case by . . . including information omitted from an earlier

affidavit of the same witness.”82 The Bankruptcy Court stated that the inclusion of this

affidavit was “inappropriate” and insufficient to create a basis for reconsideration of its

previous ruling. Moreover, the submission of the affidavit was “premised on a

misconstruction of the court’s ruling,”83 which granted summary judgment because SEPH

failed to rebut Green’s evidence that Vision Bank had consented to Green’s use of the

Livingston Parish receivables in the ordinary course of business.

         In its Appeal, SEPH contends that the Bankruptcy Court improperly weighed

evidence and that its “failure to recognize its legal error constitutes abuse of discretion.”84

On the contrary, this Court finds, after a review of the record, that the Bankruptcy Court

did not err in denying the Motion to Alter, Amend, or Vacate. In fact, this Court notes that

the Bankruptcy Court could have denied the motion without addressing its substance,

given that SEPH “failed to set the motion for hearing as required by the District’s Local

Rules.”85 Instead, the Bankruptcy Court considered SEPH’s arguments and came to a

reasonable conclusion. At no point did the Bankruptcy Court demonstrate abuse of



80
   Ross v. Marshall, 426 F.3d 745, 763 (5th Cir. 2005).
81
   Rec. Doc. No. 1, p. 13.
82
   Rec. Doc. No. 1, p. 14, n. 6.
83
   Rec. Doc. No. 1, p. 13.
84
   Rec. Doc. No. 13, p. 53.
85
   Rec. Doc. No. 1, p. 12.
50342 
                                                                                  Page 15 of 20 
                                                                                                
 
discretion.

         D. Appeal of the Memorandum Opinion on the nondischargeability of

            payments from Green & Sons to an accounting firm

         After the Bankruptcy Court granted and then refused to reconsider its granting of

summary judgment, there remained only one issue for trial: whether “Green maliciously

willfully and maliciously harmed SEPH when he had a family limited liability company, in

violation of a federal district court’s charging order, transfer $8,700 to pay an accountant

for preparing tax returns for Green and several family businesses in which he owned

interests.”86 The Bankruptcy Court noted that this claim was “not premised on Green’s

having defrauded [SEPH] or Vision Bank. . .rather, [it] rests entirely on alleged transfers

Green caused to be made in violation of the charging order.”87 SEPH argued at trial that

Green’s circumvention of the charging order constituted actual fraud under Bankruptcy

Code § 523(a)(6), which would render the amount in question nondischargeable.

         In its Memorandum Opinion, the Bankruptcy Court concluded that the transfer to

the accounting firm was not “actual fraud” because SEPH failed to establish that Green

undertook the transfer with the requisite scienter of “moral turpitude or intentional

wrong.”88 The record developed at trial included Green’s “deposition testimony colorfully

expressing a strong dislike of SEPH,”89 but ultimately, the Bankruptcy Court found that

SEPH offered “no persuasive evidence”90 that Green concealed funds in his family LLCs

in violation of the charging order. Based on its review of the trial record, this Court agrees.


86
   Rec. Doc. No. 1, p. 16.
87
   Rec. Doc. No. 1, p. 19.
88
   Rec. Doc. No. 1, p. 20.
89
   Rec. Doc. No. 1, p. 21.
90
   Rec. Doc. No. 1, p. 20.
50342 
                                                                                  Page 16 of 20 
                                                                                                
 
The record demonstrated that Green’s “sole goal in transferring $8,700 from Green &

Sons to his accountant was to complete his tax returns to allow him to obtain bankruptcy

protection.” 91 Therefore, the Bankruptcy Court was correct to conclude that only the

$1,626 that the accountant applied to the preparation of the Greens’ personal returns was

nondischargeable, because that amount was not an operating expense of the limited

liability companies and thus “injur[ed] SEPH by diverting $1,626 that it should have

received as a distribution.”92 In its Appeal, SEPH argues that $1,626 cannot be the correct

nondischargeable amount, because the parties stipulated that, in fact, $5,800 had been

transferred to the accountant for Green’s personal benefit.

         The parties are at odds regarding the standard of review that should be applied to

this portion of the appeal. SEPH argues that Judge Dodd’s conclusion that all but $1,626

of the payments to the accountant was not a “distribution” that would fall within the

charging order was a “legal conclusion subject to de novo review.”93 On the other hand,

Green suggests that the ruling on this issue was based on Judge Dodd’s determinations

regarding the credibility of Green’s testimony. 94 Such credibility determinations are

subject to review for clear error, Green says, citing a Fifth Circuit case for the proposition

that “[w]here there are two permissible views of the evidence, the factfinder’s choice

between them cannot be clearly erroneous.”95



91
   Rec. Doc. No. 1, p. 21.
92
   Rec. Doc. No. 1, p. 24 (“[T]he sole remaining issue for trial is whether a payment made, admittedly at the
direction of Lawrence, by Green & Sons, LLC, in the amount of $5,800, to a CPA firm for preparation of
taxes that benefited Lawrence personally constituted actual fraud and/or was done with willful and malicious
intent to cause injury to Plaintiff sufficient to warrant excepting a certain portion of Plaintiff’s debt from
discharge”).
93
   Rec. Doc. No. 13, p. 11.
94
   Rec. Doc. No. 15, p. 15.
95
   In re Luhr Bros., 157 F.3d 333, 338 (5th Cir. 1998).
50342 
                                                                                               Page 17 of 20 
                                                                                                             
 
         This Court agrees with Green that the Bankruptcy Court’s ruling turned on Judge

Dodd’s assessment of Green’s testimony. In its Memorandum Opinion, the Bankruptcy

Court stated that “the debtor credibly testified” regarding his goal in effecting the transfer

to the accountant, which was “solely to complete his tax returns and comply with the

requirements for a bankruptcy filing.”96 Specifically, the Bankruptcy Court cited Green’s

testimony that “he was not thinking of SEPH and its interests when he transferred the

funds to his accountant. He used the money to pay for tax returns for several family

businesses, his wife and himself, so that the couple could maintain their chapter 7 case.”97

The Bankruptcy Court held that this testimony demonstrated that the bulk of the payment

to the accountant was nondischargeable in light of the Supreme Court’s interpretation of

§ 523(a)(6) in Kawaauhau v. Geiger,98 wherein, the Bankruptcy Court wrote, it held that

the statute does not encompass “debts arising from negligent or reckless conduct or even

intentional conduct when the resulting injury is unintended.”99 For its part, SEPH again

attempts to argue that Green’s deposition testimony, wherein he expressed clear enmity

toward SEPH, suffices to prove his intent. The Bankruptcy Court concluded otherwise,

and this Court will not disturb the Bankruptcy Court’s findings without a showing of clear

error, which is not in evidence here.

         E. Appeal from the Bankruptcy Court’s July 6, 2018 Judgment

         This Court reviews the Bankruptcy Court’s factual findings for clear error and its

legal conclusions de novo. 100 The Bankruptcy Court’s Judgment in this case was the


96
   Rec. Doc. No. 1, p. 25.
97
   Rec. Doc. No. 1, p. 23.
98
   523 U.S. 57, 64 (1998).
99
   Rec. Doc. No. 1, p. 23.
100
    In re Galaz, 765 F.3d 426, 429 (5th Cir. 2014)
50342 
                                                                                 Page 18 of 20 
                                                                                               
 
result of its rulings on the motion for partial summary judgment and the trial and the

resulting Memorandum Opinion on the one claim that survived summary judgment. This

Court, supra, reviewed those rulings and concluded that they would be affirmed.

Therefore, the Court likewise affirms the Judgment that memorialized those previous

rulings of the Bankruptcy Court.




50342 
                                                                          Page 19 of 20 
                                                                                        
 
III.     CONCLUSION

         Having considered Plaintiff’s arguments and applied the appropriate standard of

review, this Court affirms the following actions of the Bankruptcy Court:

         1) The Order denying SEPH’s Motion to Stay or in the Alternative to Extend

            Scheduling Order Deadlines;101

         2) The Order Granting Partial Summary Judgment;102

         3) The Memorandum Opinion 103 and Order denying SEPH’s Motion to Alter,

            Amend, or Vacate Partial Summary Judgment; 104

         4) The Memorandum Opinion regarding claims not disposed of in the Partial

            Summary Judgment Order;105 and

         5) the Judgment entered by the bankruptcy court on July 6, 2018.106

SEPH’s Appeal is hereby dismissed, and this matter shall be terminated by the Clerk of

Court.

         IT IS SO ORDERED.

         Signed in Baton Rouge, Louisiana on March 29, 2019.



                                             
                                          S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA



101
    Rec. Doc. No. 1, p. 9 (Ex. A).
102
    Id. at p. 10 (Ex. B).
103
    Id. at p. 12 (Ex. C).
104
    Rec. Doc. No. 1, p. 15 (Ex. D).
105
    Id. at p. 16 (Ex. E).
106
    Id. at p. 27 (Ex. F).
50342 
                                                                               Page 20 of 20 
                                                                                             
 
